DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovegrove (US 4,601,334).
With respect to claim 1: Lovegrove discloses a clamp (Fig. 6) for use with downhole equipment (Col. 1, lines 6-15), comprising: 
a clamp top (82) comprising a first hinged side (side with 83; Fig. 6) and a first adjustable side (side opposite 83; side is adjustable because it can be opened Col. 4, lines 40-47; Fig. 6); 
a clamp bottom (81) comprising a second hinged side (side with 83; Fig. 6) and a second adjustable side (side opposite 83; side is adjustable because it can be opened Col. 4, lines 40-47; Fig. 6), wherein the first hinged side and the second hinged side are connected to form a clamp hinge (83; Fig. 6), and further wherein the first adjustable side and the second adjustable side are adjacent to each other (Fig. 6); 
a clip (90) attached to the outer diameter of the clamp top (Fig. 6), wherein the clip and the clamp top form a clip hinge (where 90 connects to 82; Fig. 6) on the outer diameter of the clamp top (Fig. 6); and 

With respect to claim 2: Lovegrove further discloses the inner diameter of the clamp top and the inner diameter of the clamp bottom comprise a coarse surface (85, 86; Col. 5, lines 48-51; Fig. 6).
With respect to claim 3: Lovegrove further discloses the coarse surface engages the outer diameter of the downhole equipment preventing rotation of the clamp relative to the downhole equipment (Col. 5, lines 48-51; Fig. 6).
With respect to claim 4: Lovegrove further discloses the coarse surface engages the outer diameter of the downhole equipment preventing linear movement of the clamp relative to the downhole equipment (Col. 5, lines 48-51; Fig. 6).
With respect to claim 7: Lovegrove further discloses the clip is adjustable (Col. 5, line 58-Col. 6, line 8; the clip is adjustable because it can be moved and it can be selected for the desired manner of holding 38).
With respect to claim 16: Lovegrove discloses a method of employing a clamp, comprising: 
attaching a clamp (Fig. 6) to downhole equipment (12; Col. 1, lines 50-54), wherein the clamp comprises: 
a clamp top (82), 
a clamp bottom (81) attached to the clamp top (Fig. 6), 
a clip (90) attached to the outer diameter of the clamp top (Fig. 6), wherein the clip and the clamp top form a clip hinge (where 90 connects to 82; Fig. 6) on the outer diameter of the clamp top (Fig. 6), and 
one or more rub bars (88) attached to the outer diameter of the clamp top (Fig. 6); and
inserting the downhole equipment into a wellbore (Col. 1, lines 6-15; Col. 1, lines 59-61).
With respect to claim 17: Lovegrove further discloses the step of adjusting the clip to contain one or more cables (58-64).
With respect to claim 18: Lovegrove further discloses the step of adjusting the inner diameter of the clamp to prevent rotation of the clamp relative to the downhole equipment (Col. 5, lines 32-51; the inner diameter is decreased when closed around 12 which contributes to preventing rotation).
With respect to claim 20: Lovegrove further discloses the one or more rub bars are interchangeable (Fig. 6 shows 88 is a separate structure attached to 81 and 82 which means it can be changed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lovegrove as applied to claim 1 above, and further in view of Harbison (US 2015/0068759).
With respect to claim 5: Lovegrove discloses all aspects of the claimed invention except for the clamp is customizable to adjust to multiple orientations. Harbison teaches it is known in the art for a clamp (20; Figs. 4-5) to be customizable to adjust to multiple orientations (¶ [0032, 0039]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the customizability of Harbison with the invention of Lovegrove since doing so would allow drill string components of different diameters to be accommodated (Harbison ¶ [0032]).
With respect to claim 6: Lovegrove discloses all aspects of the claimed invention except for the first adjustable side and the second adjustable side are attached to each other by an adjustable screw. Harbison teaches it is known in the art for the first adjustable side (side with 44a) and the second .

Claims 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2009/0078020) in view of Lovegrove.
With respect to claim 8: Baxter discloses a clamp (30, 32) for use with downhole equipment (20), comprising: 
a plurality of clamping sections (32; upper and lower shown in Figs. 2A, 2B); and
a continuous rub bar (30), wherein the continuous rub bar is attached to each of the clamping sections (Figs. 2A, 2B).
Baxter does not disclose the details of each clamping section. Lovegrove teaches a clamping section comprises:
a clamp top (82) comprising a first hinged side (side with 83; Fig. 6) and a first adjustable side (side opposite 83; side is adjustable because it can be opened Col. 4, lines 40-47; Fig. 6), and
a clamp bottom (81) comprising a second hinged side (side with 83; Fig. 6) and a second adjustable side (side opposite 83; side is adjustable because it can be opened Col. 4, lines 40-47; Fig. 6), wherein the first hinged side and the second hinged side are connected to form a clamp hinge (83; Fig. 6), and further wherein the first adjustable side and the second adjustable side are adjacent to each other (Fig. 6). 
It would be obvious to one having ordinary skill in the art at the time of filing to substitute the clamping sections of Baxter for that of Lovegrove since doing so would perform the same predictable result of allowing a downhole tool to be clamped onto.
With respect to claim 9: Baxter from the combination of Baxter and Lovegrove further teaches the continuous rub bar comprises a recessed area (see cutout area on side of 30 in Figs. 2A, 2B).
With respect to claim 10: Baxter from the combination of Baxter and Lovegrove further teaches each of the clamping sections is attached to a different part of the same downhole equipment (20; Fig. 1).
With respect to claim 11: Baxter from the combination of Baxter and Lovegrove further teaches each of the clamping sections is attached to different downhole equipment (24A, 24B; Figs. 2A, 2B).
With respect to claim 12: Baxter from the combination of Baxter and Lovegrove further teaches the clamping sections are attached to one or more pieces of downhole equipment (20; 24A, 24B).
With respect to claim 14: Baxter from the combination of Baxter and Lovegrove further teaches the clamping sections are adjusted to the same inner diameter (24A and 24B have the same diameter as seen in Figs. 1, 2A, 2B so the clamping sections are adjusted to the same inner diameter).
With respect to claim 15: Baxter from the combination of Baxter and Lovegrove further teaches at least one of the clamping sections comprises a clip (64). Baxter does not teach the details of the clip. Lovegrove teaches at least one of the clamping sections comprises a clip (90) attached to the outer diameter of the clamp top (Fig. 6), wherein the clip and the clamp top form a clip hinge (where 90 connects to 82; Fig. 6) on the outer diameter of the clamp top (Fig. 6). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the clip of Lovegrove for that of Baxter since doing so would perform the same predictable result of securing a control line.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baxter and Lovegrove as applied to claim 8 above, and further in view of Harbison (US 2,147,343).
With respect to claim 13: The combination of Baxter and Lovegrove teaches all aspects of the claimed invention except for each of the clamping sections is adjusted to a different inner diameter. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). It would therefore be obvious to one having ordinary skill in the art at the time of filing for each of the clamping sections to be adjusted to a different inner diameter in order to optimize operations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lovegrove as applied to claim 18 above, and further in view of Hokanson.
With respect to claim 19: Lovegrove discloses all aspects of the claimed invention except for the inner diameter of the clamp top and the inner diameter of the clamp bottom comprise a knurled surface. Hokanson teaches it is known in the art to use a knurled surface (4; Pg. 1, Col. 1, lines 10-16). It would be obvious to one having ordinary skill in the art at the time of filing to combine the knurled surface of Hokanson with the invention of Lovegrove since doing so would aid in preventing longitudinal and rotational movement (Hokanson Pg. 2, Col. 1, lines 3-11).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672